DETAILED ACTION
EXAMINER’S AMENDMENT
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
            Authorization for this examiner’s amendment was given in a telephone interview with Attorney Frederick J. Dorchak on 12/30/2021.
             The application has been amended as follows: 
            Claim 4 is cancelled.

3.         (Currently Amended).
           Claim 1,  Solderable circuit board module system having at least a first solderable circuit board module  and a second solderable circuit board module, wherein the first solderable circuit board module has a first module circuit board having a top side and an underside provided for placement onto a motherboard, wherein a plurality of solder connection contacts are arranged on the underside of the first module circuit board, in a first frame-shaped contact region around a central middle section, which is free of solder connection contacts, wherein the second solderable circuit board module  has a second module circuit board having a top side and an underside provided for placement on a motherboard, wherein on the underside of the second module circuit board, a first group of solder connection contacts is arranged in an arrangement in accordance with the first frame-shaped contact region of the first module circuit board, wherein a plurality of the solder connection contacts  form grounding connections, and wherein in the case of the first solderable circuit board module and the second solderable circuit board module, the proportion of the grounding connections lies between 10 % and 35 %, with reference to the total number of solder connection contacts.
           
Allowable Subject Matter
4.        Claims 1-3 and 5-14 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
           The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “A solderable circuit board module system having at least a first solderable circuit board module  and a second solderable circuit board module, in a first frame-shaped contact region around a central middle section, which is free of solder connection contacts, wherein the second solderable circuit board module  has a second module circuit board having a top side and an underside provided for placement on a motherboard, wherein on the underside of the second module circuit board, a first group of solder connection contacts is arranged in an arrangement in accordance with the first frame-shaped contact region of the first module circuit board, and a second group of solder connection 
            Claims 2-3 and 5-14 are also allowed as being directly or indirectly dependent of the allowed base claim 1.

 	The primary reason for allowance A first and a second group of solder connection contacts are arranged according to a first frame-shaped contact area of the first module board. The solder connection contacts of the second group are arranged as an outer frame around the first frame-shaped contact area. The grounding properties can be improved. The electromagnetic compatibility (EMC) of the soldering board module system can be improved. These combinations have been found to be non-obvious over the prior art, hence claims 1-14 are allowed.


 	Relevant Art    
6.       A) Haba et al.  (US 6,338 B2) teaches “Various module structures are disclosed which may be used to implement modules having 1 to N channels. Bus systems may be formed by the interconnection of such modules”.



Conclusion
7.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M. AYCHILLHUM whose telephone number is (571) 270-1607.  The examiner can normally be reached on (Mon-Fri from 8:30-5:00).
           If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/ANDARGIE M AYCHILLHUM/
Primary Examiner, Art Unit 2847